Title: James Madison to Edward Coles, 15 November 1834
From: Madison, James
To: Coles, Edward


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Novr. 15. 1834—
                            
                        
                        For the lateness of this acknowledgment of your letter of the 31 Ult: my dear Sir, I must plead my crippled
                            condition which has not mended, and more than usual calls on my attention.
                        It would seem that neither of us have seized precisely the views of the other, in our comments on the
                            political questions which have agitated the public. I retain the opinion in which I am glad you agree, that whilst
                            divergining on paper, we should converge in the fuller explanations admitted by an oral discussion, on two points I am
                            sure we can never disagree, solicitude for the preservation of our free Institutions, and a cultivation of the
                            affectionate feelings so long cherished by both of us.
                        I have not received from Capt. Monroe the Lives of Jay & Hamilton, which your kindness requested for
                            me. Nor indeed would I wish to receive them, from so distant a source, as I find they can be obtained nearer at hand, and
                            whenever I may find it convenient to look over them.
                        I congratulate you on your approaching enjoyment of the united pleasures of a city and a family life:
                            together they will save you from the inoccupation you so justly dread.
                        Be assured always of the interest Mrs Madison & myself take in your happiness, which includes that of
                            your amiable partner. 
                        
                            
                                James Madison
                            
                        
                    